DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/13/2021.  These drawings have not been entered as they would have added a reference numeral 27 which is not in the specification and failed to list the new reference numeral 30 in the amended specification.
The drawings of 02/25/202 are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference numeral “20” is still being used to designated a space in Figure 1 and 3 and straight line in figure 8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 30 is missing from the drawings.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desai et al. (US 2020/0046475 A1).
Regarding claim 1, Desai discloses a method for cleaning a gum with a widened interdental space with the steps of inserting in an interdental space brush (Fig. 1 element 100) with a non-circular brush cross section in a direction normal to the axis of the brush (Fig. 5 showing non-circular cross section in a direction normal to the axis of the brush along 140), and moving the interdental space brush back and and forth in a longitudinal direction of the brush within the interdental space for cleaning (Fig. 
Regarding claim 2, Desai further discloses facing a non-circular part of the brush cross-section having longer brush bristles toward the gum of the user during at least one of the insertion or cleaning (Fig. 1 the longest bristles at 105 during use facing the gum during insertion and cleaning such as in Fig. 7, Fig. 5 longer bristles 301 facing the gum and sulcus pockets when inserted where shorter 540 would be towards the interdental papilla).
Regarding claim 3, Desai further discloses where the non-circular brush cross-section being formed as a result of a round brush cross-section having a constant widening in at least one region in which the radius is increased (Figs. 1 and 2 showing a region the tip and widest point and Fig. 5 showing at least a cross section having a constant widening region with an increased radius where the radius from the center to element 301 is wider than the radius from the center to element 540).
Regarding claim 4, Desai further discloses where a perimeter of the brush cross-section of the interdental space brush having at least one segment with an increased therapeutic width that defines a widening and the inserting of the interdental space brush into the widened interdental space is carried out such that the segment with the widening faces the gum of the user (Fig. 5 element 301 being the widening and the part that faces the gum of the user, paragraph [0026] lines 1-6 disclosing brushes at 301 are to contact the gumline).
Regarding claim 5, Desai further discloses where the perimeter is eccentric (Fig. 5 showing the center 140 being eccentrically placed inside the perimeter of the brush tips).
Regarding claim 6, Desai further discloses where the interdental space brush is provided with an aid aligned with a widening of the brush cross-section for correct insertion (Fig. 1/2 horizontal fork being aid for the alignment of the widening in element 100).
.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772